Citation Nr: 1759241	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1958 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was remanded by the Board in December 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders

The issue of entitlement to an increased rating for prostate cancer has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: prostate cancer, rated as 60 percent disabling; colitis secondary to prostate cancer treatment rated as 10 percent disabling; and sarcoidosis, rated as noncompensably disabling.  His combined disability rating is 60 percent.

2.  The Veteran's service-connected disabilities are not shown to render him incapable of securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for establishing a TDIU are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Claim of Entitlement to a TDIU

In December 2014, the Board inferred a claim for TDIU based on the Veteran's statement in the October 2012 VA Form 9 that he was unable to maintain gainful employment due to his service-connected disabilities.

Where a veteran's schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided certain requirements are met.  Under 38 C.F.R. § 4.16(a), if the veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the veteran has two or more such disabilities, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. § 4.25 (2017).  

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran in this case is service connected for prostate cancer (60 percent), colitis with increased bowel activity associated with prostate cancer (10 percent), and sarcoidosis with pulmonary manifestation (noncompensable), with a combined 60 percent rating since September 1, 2009.  38 C.F.R. § 4.16(a).  Gary v. Brown, 7 Vet. App. at 230 (1994).  

The remaining inquiry is whether he is unemployable, which the Board does not find is shown by the available evidence.  Pursuant to the Board's December 2014 remand directives, the Veteran was sent a letter in August 2015 notifying him of the evidence required for an award of a TDIU.  He was also sent a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran has not responded.  The "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it currently stands.

The evidence shows that following radioactive treatment and seed implantation for prostate cancer, the Veteran developed both bowel and urinary urgency and frequency problems, which he reports have altered his personal life.  See February 2010 and June 2012 VA examination reports; VA Form 9.  More recently, April 2017 VA primary care physician notes reflect that he has occasional "accidents" of urination and bowels.  A February 2010 VA examiner checked the box indicating that the Veteran's service-connected prostate residuals impact his ability to work based on the Veteran's report of having to find a bathroom quickly if needed. Moreover, the June 2012 VA examiner stated that the Veteran's noted that the Veteran's service-connected intestinal disability would impact his ability to work if he did not have the ability to go to the bathroom suddenly.  However, neither examiner explicitly found an impact that would preclude gainful employment.  However, the Board emphasizes that a disability rating in itself is recognition that the ability to work is impaired.  38 C.F.R. § 4.1 (2017).

Moreover, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to a TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence. Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  

The medical evidence in this case shows that his service-connected prostate and intestinal disabilities cause urinary and bowel leakage, urgency, and frequency, but this, without more, is not shown by the record to preclude the Veteran from obtaining or maintaining substantially gainful employment.  Moreover, the Veteran's sarcoidosis is rated as noncompensably disabling and there is no indication in the record that it would affect his ability to work.  Even if the Veteran had not met the schedular requirement, referral for extraschedular TDIU would not have been warranted.  As indicated, the Veteran was asked in August 2015 to provide information regarding his employment, education, and training history, but he did not respond.  See Wood, supra.  That evidence could have been potentially favorable to this claim.  This was reiterated in an October 2017 rating decision and the October 2017 supplemental statement of the case.  Importantly, in not submitting the application provided to him, the record does not contain any information regarding his past work history or his level of education, other than the information from his DD-214 indicating that he was an officer, served on active duty for 28 years, completed pilot training, and worked in accounting.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise regarding entitlement to TDIU.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).
ORDER

Entitlement to a TDIU is denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


